Citation Nr: 1811400	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-17 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder.

2.  Entitlement to service connection for a heart disability, to include as secondary to an acquired psychiatric disorder, or in the alternative, to include as due to herbicide exposure.

3.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 and October 2012 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the current claim was previously before the Board in February 2016.  The claim was remanded in order to afford the Veteran a psychiatric examination, update VA treatment records, and to obtain Social Security Administration (SSA) records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board further notes that the issue of entitlement to service connection for hearing loss was granted during the pendency of the claim in a July 2017 rating decision.  As such is a complete grant of the benefits sought on appeal, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issue of a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's psychiatric disorder is related to his military service.
2.  The evidence does not show an in-service incurrence related to the Veteran's current diabetes condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, to include anxiety disorder, have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for diabetes mellitus type II, to include as due to herbicide exposure have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2013); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 7104 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.326(a) (2017).

Here, regarding the duty to notify, VA sent the Veteran a predecisional notification letter in June 2011.  

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  The Veteran has not identified any additional outstanding records.  The Veteran was afforded VA examinations in September 2012 and June 2016.  As such, the Board will proceed to the merits.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. §  3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Psychiatric Condition

The Board has reviewed the evidence of record and finds the criteria for service connection for a psychiatric disorder, to include anxiety have been met.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.303, 3.304 (2017).

A Disability Benefits Questionnaire (DBQ) dated October 2015 diagnosed the Veteran with an unspecified anxiety disorder, thus meeting the current disability requirement for a service connection claim.  See 11/01/2017 Medical Treatment Record.

Upon clinical examination for entrance to active duty, the report reflects no psychiatric abnormalities.  Although the record suggests that the Veteran may have had mental health problems that pre-existed service, the Board finds that there is not clear and unmistakable evidence of such.  There the Veteran is presumed sound regarding his psychiatric condition upon entrance to service.  

Service Treatment Records (STRs) from August 1974 to May 1975 show that the Veteran received a profile for anxiety in-service in April 1975.  He was medically disqualified from Air Traffic Control duty.  Shortly after receiving the profile the Veteran received an administrative discharge from service as annotated on his separation Report of Medical Examination dated May 1975.  Thus, the evidence has established an in-service incurrence and the second element of a service connection claim is met.

With regard to the third element of a service connection claim a "nexus" between the Veteran's current disability and his military service the Board finds that the evidence is in equipoise.  Specifically, the Veteran contends his current anxiety disorder is attributed to his military service.  As noted above, the STRs show that he received an anxiety profile while in service and his discharge was administrative.  He served for a little over 7 months, which would lend toward some sort of incompatibility with military service although his entrance and separation examinations are silent for mental health deficiencies.  See DD 214; Service Treatment Records August 1974 to May 1975.  Along with the Veteran's lay statements he has submitted letters of support from his cousin and a friend of the family.  See Medical Treatment September 2011 to September 2012.  Both assert that when the Veteran entered service he was an outgoing person looking forward to his military experience and when he returned he was a completely different person.  He displayed signs of irritability and depression. The Veteran and his cousin and friend are competent to provide observations with regard to their personal observations Veteran and the Board finds the statements credible.  

In addition to the lay statements the September 2015 DBQ found that the Veteran had an unspecified anxiety disorder that more likely than not began during his military service and continued to the present.  The examiner had reviewed the claims file, VA treatment records, and administered a Mental Status Exam in order to provide a supporting rationale.  As such, the questionnaire provided sufficient detail and rationale for the Board to render a decision and the Board gives the decision great weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).    

Contrary evidence to the claim was provided by VA examinations in September 2012 and June 2016.  Both examinations found that the Veteran did not have any psychiatric disorders.  Notably, the June 2016 examination attributed any symptomatology to the Veteran's childhood history of sexual assault.  The Board notes that the 2016 VA examiner stated that the Veteran requested to be removed from air traffic control school; however, as noted above, he was medically disqualified from the school.  For this reason, and other, the Board discounts this opinion.  

In sum, the Board finds that the competent evidence is in equipoise with regard to whether a nexus has been established between the Veteran's current unspecified anxiety disorder and his military service.  Where the evidence is in equipoise the Veteran is given the benefit of the doubt.  38 C.F.R. § 3.102.  Therefore, a grant of service connection is warranted for the claim.  


Diabetes

The Board has reviewed the evidence of record and finds that the criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§3.303, 3.304 (2017).

Although the Veteran has a current diagnosis of diabetes the evidence of record does not shown an in-service incurrence of diabetes. The Veteran's STRs show no medical treatment related to diabetes.  Both his clinical entrance and separation examinations along with the accompanying Reports of Medical History are silent with regard to a diabetes disorder.  See Service Treatment Records August 1974 to May 1975.  For example, laboratory test results upon separation from active duty service showed negative results for albumin, sugar, and serology.  Thus, the Veteran has failed to meet the second element of a service connection claim.  

The Board notes that diabetes is one of the presumptive provisions under 38 C.F.R. § 3.309(a), for chronic diseases.  As the competent evidence does not reflect appropriate symptoms or a diagnosis within the first post-service year, an award of presumptive service connection is not warranted.  The Board further notes that as a chronic disease, service connection can potentially be awarded here solely on the basis of evidence showing continuity of symptomatology.

In the instant case, there is no post-service treatment for diabetes until approximately April 2004, some 29 years after service.  See Medical Treatment April 2004.  In this application for VA benefits, the Veteran indicated that his diabetes began in 2002.  The fact that there was no record of treatment or complaint for 25+ years after service is a significant factor in this issue.  Indeed, although lack of treatment alone is not dispositive to the claim, a lack of contemporaneous medical treatment is a relevant factor in the Board's analysis.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Board finds that the Veteran has not provided consistent lay statements after service nor is there any other competent medical evidence that would warrant a finding of continuity after discharge from service.  As such, service connection for diabetes based on a continuity of symptomatology presumptive theory is not warranted. 

Lastly, the Veteran also asserted that his diabetes could be related to herbicide exposure in his Notice of Disagreement (NOD) dated July 2012.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.  A Veteran who served on land in Vietnam is presumed to have had such exposure.  Id.

Although the Veteran was enlisted during the Vietnam War he did not actually serve on the landmass of the Republic of Vietnam.  In addition, a VA Memorandum dated March 2014 found that there was a lack of information to corroborate exposure to Agent Orange.  The Veteran only served in the United States for a period of 7 months prior to his administrative discharge.  Although he asserts in his NOD that he spent 3 months mixing chemicals and spraying for insects the Board finds the available military records, such as the DD Form 214, do not support such duties, and that it is highly unlikely that he would have had such duties during a short period of service considering that his anxiety profile was issued in April 1975 and he was immediately discharged a month later in May 1975.  See 2/21/2014 PIES response (indicating "no record of exposure to herbicides").  Furthermore, upon entry into service the Veteran would have begun initial entry training for his Air Traffic Controller job duties, which would not have entailed spraying for insects on base.  See DD Form 214.  The evidence of record shows no competent, credible, or probative evidence that the Veteran was exposed to Agent Orange while stationed in the United States that could have led to in fact herbicide agent exposure and his diabetes.  Therefore, the Board finds that an award of service connection based upon herbicide exposure is not warranted.

In sum, the Veteran does not have an in-service incurrence of diabetes.  The preponderance of the evidence weighs against a finding for service connection therefore the benefit-of-the-doubt rule is not applicable.  38 C.FR. § 3.102.

ORDER

Service connection for an acquired psychiatric disorder, to include anxiety is granted.

Service connection for diabetes mellitus type II, to include as due to herbicide exposure, is denied.


REMAND

The Veteran has asserted that his heart condition is either related to his psychiatric disorder or his exposure to herbicides.  Moreover, doctor HS provided a letter dated October 2015 that stated in his opinion "it is as likely as not that his anxiety aided in the development of and permanently aggravates his OSA and CAD."  See Medical Treatment September 2011 to September 2012.  As described above, the Board has granted service connection for the Veteran's psychiatric disorder.  Based on the foregoing, the Board finds that a VA examination is warranted to determine if the Veteran's heart condition is secondary to his now service-connected psychiatric disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006). 

Additionally, updated VA treatment records should be associated with the record on remand.  See Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that because § 3.159(c)(3) expanded the VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

Accordingly, the case is REMANDED for the following actions:

1. Update/Obtain VA treatment records from April 2017 to present.

2.  After completion of #1; schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his heart condition.  Ask the examiner to review the claims file in order to be familiar with the medical history of this disorder.  The examiner is asked to discuss the following:

Is it at least likely as not (a 50 percent or greater probability) that the Veteran's service-connected psychiatric disorder (anxiety) caused his heart condition?

If not, Ii it at least likely as not (a 50 percent or greater probability) that the Veteran's service-connected psychiatric disorder (anxiety) aggravated his heart condition?

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training). 

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit remains denied, then issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


